Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US 2019/0319494 A1, hereinafter PARK).

    PNG
    media_image1.png
    658
    830
    media_image1.png
    Greyscale

As per claim 9, PARK discloses an electronic device comprising: 
a coil (See Fig.6A, Item#632); 
a power transmission circuit electrically connected with the coil (See Fig.6A, Items#601, 610, 620 and 630); 
a detection circuit (See Fig.6A, Item#670 and Par.262, disclose the sensing unit may measure the voltage, current, power, impedance and temperature of a specific terminal, a specific element and a specific position of the foreign object detection apparatus 600); and 
a control circuit (See Fig.6A, Item#680, discloses a controller), wherein the control circuit is configured to: 

identify presence or absence of a foreign object based on a change of the ping signal, the change of the ping signal detected using the detection circuit (See Fig.9A, steps#S905-S906, disclose determining If a foreign object is present); 
change a magnitude of a power signal wirelessly transmitted to an external electronic device based on the presence or absence of the foreign object; and transmit the power signal with the changed magnitude through the power transmission circuit upon receiving a response signal corresponding to the ping signal from the external electronic device (See Fig.9A, Step#S907-S908, disclose power transmission is stopped when a foreign object is detected).

Allowable Subject Matter
Claims 1-8 and 15-20 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant prior art 

PARK et al. (US 2020/0204009 A1): discloses a wireless power transfer method may include operating with a first driving voltage, determining whether a ping phase is entered, determining whether the wireless power transmitter is in a first state when the ping phase is entered; and operating with a second driving voltage when the first state is determined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/Primary Examiner, Art Unit 2859